Citation Nr: 0011408	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for ear and lung 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to June 
1964.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York, that denied the veteran's application to reopen a claim 
of service connection for disabilities of the ears and lungs.  
Also in this decision the RO denied the veteran's claim for a 
total rating based on individual unemployability.  
Additionally, the RO increased the veteran's evaluation for 
his service-connected back disability from noncompensable to 
10 percent disabling.  This matter was previously before the 
Board in May 1997 at which time it was remanded to the RO for 
additional development.  


REMAND

In the Board's prior remand of May 1997, reference was made 
to a September 1995 substantive appeal wherein the veteran 
said that he had a pending disability claim with the Social 
Security Administration (SSA).  Accordingly, the Board 
instructed the RO to contact the SSA and ascertain whether 
the veteran was in receipt of SSA benefits and, if so, obtain 
a copy of the award decision along with copies of all 
associated medical records.  Although the RO sent a letter to 
the SSA in May 1997 requesting a copy of the SSA decision and 
related medical evidence, it does not appear that the SSA 
responded to this request. 

While a decision by the SSA is not controlling with respect 
to VA's determination, it like other pertinent evidence 
cannot be ignored and, to the extent its conclusions are not 
accepted, the Board should give reasons and bases for its 
decision.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Clarkson v. 
Brown, 4 Vet. App. 565 (1993).  

In view of VA's duty to consider all relevant medical reports 
and evaluations regarding the veteran's back, lung and ear 
disability claims, and the significance that any such 
evidence may have on his claim for a total rating based on 
individual unemployability, this claim must be REMANDED to 
the RO for clarification as to his receipt of SSA benefits.  
In this regard, the RO should once again contact the SSA and 
inquire whether the veteran filed a claim for disability 
benefits.  If he did, the SSA should be asked to provide a 
copy of its decision and the medical evidence on which it was 
based.  If none exist, the SSA should state as much.  This 
action is necessary to ensure fulfillment with the Board's 
prior remand and is in conformance with VA law requiring full 
compliance with all orders of a remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should once again contact the 
SSA to ascertain whether the veteran is 
in receipt of SSA benefits.  If so, the 
RO should obtain from the SSA a copy of 
its decision and the medical evidence on 
which it was based.  If no such claim or 
records are on file with SSA, the SSA 
should be asked to state as much.

2.  Thereafter, the RO should review the 
veteran's claims for an increased rating 
for lumbosacral strain, entitlement to a 
total rating for compensation based on 
individual unemployability, and whether 
new and material evidence has been 
submitted sufficient to reopen claims of 
service connection for ear and lung 
disabilities.  If any benefit remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




